DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14, line 1, “…as in claim 10…”, should be changed to, “The method as in claim 10…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 10, and 12-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 7, line 2, the phrase, “…comprises commands…”, it is unclear which commands are being referred to, as the commands are from “said user interface” making it seem as though they are a different set of commands. 
For the purposes of substantive examination, the commands will be construed as being the same “user interface comprising commands” as disclosed in claim 1.

Regarding claim 10, line 15, the phrase, “…enable and/or disable specific commands…”, it is unclear what is included in ‘specific commands’ because it isn’t known if the specific commands are referencing the commands recited earlier in the claim. It is also unclear how the specific commands can be enabled and disabled at the same time.
For the purposes of substantive examination, the user interface with the “specific commands” will be construed as being beverage quality selections and not include the commands recited earlier in the claim. The “specific commands” will also be construed as being enabled or disabled.

Regarding claims 12-14, line 2, the phrase, “…commands…”, it is unclear which commands are being referred to or if they are new commands, as the term “it is” does not provide structure for which the commands come from. 
For the purposes of substantive examination, the “commands” will be construed as commands originating from the “user interface respectively to allow, or prevent, the selection of other characteristics of the beverage…” as disclosed in claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 9-10, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Grassia (CN 104768433 A) in view of Della Pietra (WO 2017067854 A1, hereinafter Pietra).
Regarding claim 1, Grassia discloses a machine for preparing beverages (Abstract, line 1, “…espresso coffee machine…”) comprising at least one tank for the water (Page 3, Para. 4, line 2, “…the water tank 604…”), fluidly connected, by means of a circuit, to a filtering container suitable to contain an aromatic mixture to be brewed (Page 3, Para. 5, line 2, “…contiguous portable filter 626…”, where the filter uses hot water mixed with coffee grounds to expel coffee, Claim 3, lines 2-3, “…described portable filter is just discharging in brewing thing to drinking vessel.”), 
a pump to feed the water from said tank to said circuit (Page 3, Para. 4, lines 2-3, “…high-pressure pump 606 and (such as) low-lift pump 607…”), a heating device to heat the water in transit (Page 3, Para. 4, line 5, “…heating element heater 613…”), and 
a control and command unit functionally connected to a user interface comprising commands suitable to select the characteristics of said beverage to be prepared (Page 3, Para. 6, lines 1-2, “Controlled by processor 630 with reference to the process disclosed in figure 6. Processor receives input and drive pattern display 632 from user interface 631. Processor 630 from both flowmeters 608,610 receive information and control pump 606,607…”), 
wherein said machine comprises a selector device that can select different water routes for different beverages (Page 3, Para. 6, lines 1-3, “Processor 630 from both flowmeters 608,610 receive information and control pump 606,607, the operation of auxiliary hot water solenoid supply valve 623 and brewing magnetic valve 618 and other element of installation as required.”, where the selector is the processor and can be specifically choose configurations for the pump, supply and valves to create beverages or only use the auxiliary hot water supply to create hot water), either a brewed beverage or only hot water (Page 3, Para. 4, lines 1-2, “…the auxiliary hot water 600 of transmission enters final drink 601 and can occur with discharging brewing coffee 602 instead of occurring in sequence as disclosed previously simultaneously…”, where the auxiliary hot water can also be supplied independently of the brewing pipe, Page 2, Para. 2 from end, line 1, “In order to provide caffe american or long black coffee, the hot water emission's thing 101 from boiler 111 is separated to provide second or auxiliary hot water (only)…”),             
a first outlet for the brewed beverage, disposed downstream of said filtering container along the path of the water (Fig. 6, 626 shows the filtering system that receives hot water, 602 shows the outlet for the brewed beverage), 
a second outlet for the hot water only, disposed close to said first outlet and cooperating with a diversion channel separated from said filtering container and connected to said tank by said circuit (Fig. 6, auxiliary hot water pipe 600 is connected to the water tank 604, where the pipe is separate from the beverage dispensing pipe 602), and 
a diversion element disposed along said circuit and configured to assume a first or a second operating state as a function of the position of said selector device to selectively and alternatively divert a flow of water coming from said tank towards said filtering container or towards said diversion channel (Page 3, Para. 6, lines 1-2, “Processor 630 from both flowmeters 608,610 receive information and control pump 606,607…”, where the processor would be able to control the flow of water between pumps 608 and 610 to create different operating states, where the diversion is shown in Modified Fig. 6, 609 and 611 show the first and second outlet paths, piping between 605 and 604 would be the inlet).

    PNG
    media_image1.png
    741
    621
    media_image1.png
    Greyscale

Modified Figure 6, Grassia
Grassia does not disclose:
a selector device drivable between at least a first position and a second position in relation to the selection of a type of beverage; and
wherein said diversion element comprises a three-way valve, of which two paths are associated with the circuit respectively as inlet and as first outlet, and one path is an associated path as second outlet to the diversion channel.
However, Pietra discloses, in the similar field of beverage making apparatuses, a selector or processor that can cause movement for a drivable device (Page 11, lines 18-21, “In addition or as an alternative, the processor 50 is configured to control the second valve body 6 so as to open or close either the second way 6b or the third way 6c.”) that is a three-way valve (Page 9, line 14, “…the group valve body 16 comprises a three-way valve…”), where the inlet, first and second outlets, are shown in Grassia modified Fig. 6. It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the processor’s pump control system from Grassia to be the controllable three-way valve as taught by Pietra.
	Regarding the feature of the three-way valve under processor control, it is the Examiner’s position that such a modification would be a simple substitution of one known element for another to obtain predictable results. From Grassia modified Fig. 6, the red circle shows piping in a configuration that is the same as a three-way valve. However, the main difference is that the processor from Grassia is able to control the pumps 608 and 610 to create different operating states instead of the junction between the piping. Pietra then discloses a three-way valve with the benefit of being able to close piping completely. Since Grassia shows that pumps in each outlet piping can be controlled, the feature of controlling water flow would be achieved through either method in Grassia and Pietra. Three-way valves are also known in the prior art as being commonly used devices to separate piping and there would be reasonable levels for success in using a three-way valve within Grassia as Pietra shows such a valve is possible for use in a beverage making apparatus.  
	Regarding claim 2, modified Grassia teaches the apparatus according to claim 1, as set forth above, discloses wherein said diversion channel is disposed adjacent to said filtering container (Inherently disclosed in Grassia, Fig. 6, where the beverage dispensing pipe is 602 and the auxiliary hot water pipe is 600, where these pipes are adjacent to each other).
Regarding claim 3, modified Grassia teaches the apparatus according to claim 1, as set forth above, discloses wherein said diversion channel is made in a peripheral portion of the filtering container (Inherently disclosed in Grassia, Fig. 6, where on the left side of the beverage dispensing pipe 602 is the auxiliary hot water pipe 600).
	Regarding claim 4, modified Grassia teaches the apparatus according to claim 1, as set forth above, discloses wherein said first outlet and said second outlet are associated with respective selective dispensing (Inherently disclosed in Grassia, Page 3, Para. 4, lines 1-2, “…the auxiliary hot water 600 of transmission enters final drink 601 and can occur with discharging brewing coffee 602 instead of occurring in sequence as disclosed previously simultaneously…”, where the auxiliary hot water can be supply independently of the brewing pipe, Page 2, Para. 2 from end, line 1, “In order to provide caffe american or long black coffee, the hot water emission's thing 101 from boiler 111 is separated to provide second or auxiliary hot water (only)…”) means configured to open and/or close said outlets (Inherently disclosed in Grassia, Page 3, Para. 6, lines 1-2, “Processor 630 from both flowmeters 608,610 receive information and control pump 606,607…”, and inherently disclosed in teaching from Pietra, Page 11, lines 18-21, “In addition or as an alternative, the processor 50 is configured to control the second valve body 6 so as to open or close either the second way 6b or the third way 6c.”) and/or to regulate the flow through them (Inherently disclosed in Grassia, Page 3, Para. 6, lines 1-2, “Processor 630…control pump 606, 607, the operation of the auxiliary hot water solenoid supply valve 623…”, and inherently disclosed in teaching from Pietra, Page 11, lines 19-20, “…the processor 50 is configured to control the second valve body 6 so as to open or close…”), wherein said selector device is connected to said selective dispensing means and directly or indirectly conditions the functioning thereof.
Regarding claim 5, modified Grassia teaches the apparatus according to claim 4, as set forth above, discloses wherein said selector device can assume three different positions, wherein in said first position and in said second position said selective dispensing means respectively open said first outlet and close said second outlet and vice versa (Inherently disclosed in teaching from Pietra, Page 11, lines 19-20, “…the processor 50 is configured to control the second valve body 6 so as to open or close either the second way 6b or the third way 6c.”, where the second and third way would correspond to the pipes 609 and 611), and in said third position said selective dispensing means close both said first outlet and also said second outlet (Inherently disclosed in teaching from Pietra, Page 11, lines 19-20, “…the processor 50 is configured to control the second valve body 6 so as to open or close either the second way 6b or the third way 6c.”, where either open or close is applied to each outlet separately, where configurations such as where both outlet are closed would be known for cases where the beverage apparatus is shutting down and does not want liquid to leak).
Regarding claim 7, modified Grassia teaches the apparatus according to claim 1, as set forth above, discloses wherein said user interface comprises commands to select the quantity, concentration, temperature of the beverage to be prepared, and/or to dispense the beverage on ice, said commands being selectively enabled/disenabled by said control and command unit depending on the position of said selector device (Inherently disclosed in Grassia, Page 3, Para. 8, lines 3-6, “…knob 700 (the pushbutton function with optional) is with the preference allowing user to express concentration for the drink made by machine and size. In this example, rotate and select control piece 700 to cause the collaborative order on graphical interfaces to show, each corresponds to concrete drink size and concentration, and each corresponds to the concrete instruction group performed by processor.”, where additional hot water can be added by the user through the user interface).
Regarding claim 9, modified Grassia teaches the apparatus according to claim 1, as set forth above, discloses wherein said selector device is drivable by the user or according to a functioning program executed by said control and command unit (Inherently disclosed in modified Grassia, from Grassia, Page 3, Para. 8, lines 3-6, “…knob 700 (the push button function with optional) is with the preference allowing user to express concentration…each corresponds to the concrete instruction group performed by processor.”, where each different beverage configuration will send different instructions to the processor, which is capable of controlling the selector device or the three-way valve from the teaching of Pietra).

Regarding claim 10, Grassia discloses a method for preparing a beverage in a machine for preparing beverages (Inherently disclosed in Grassia, Page 3, Para. 7, line 2, “…display information of various method by the control piece operating equipment of user operation on interface 631…”), comprising a tank for the water, fluidly connected, by means of a circuit (Inherently disclosed in Grassia, Page 3, Para. 4, line 2, “…the water tank 604…”), to a filtering container suitable to contain an aromatic mixture to be brewed (Inherently disclosed in Grassia, ), wherein said method provides:
to receive at inlet in a control and command unit a command to select a type of beverage to be prepared (Inherently disclosed in Grassia, Page 3, Para. 5 from end, lines 1-2, “…processor to respond user to select, such as, six kinds of different American type coffee that are that preset or user program are arranged, and are nominally and arrange 1 to 6…”), respectively selected from a brewed beverage or only hot water (Inherently disclosed in Grassia, Page 3, Para. 4, lines 1-2, “…the auxiliary hot water 600 of transmission enters final drink 601 and can occur with discharging brewing coffee 602 instead of occurring in sequence as disclosed previously simultaneously…”, where the auxiliary hot water can be supply independently of the brewing pipe, Page 2, Para. 2 from end, line 1, “In order to provide caffe american or long black coffee, the hot water emission's thing 101 from boiler 111 is separated to provide second or auxiliary hot water (only)…”);
depending on the command received in relation to the type of beverage, to position a diversion element disposed along said circuit in a first or a second operating state to selectively and alternatively divert a flow of water coming from the tank towards said filtering container cooperating with a first outlet for the brewed beverage, or towards a diversion channel separated from said filtering container and cooperating with a second outlet for the hot water only (Inherently disclosed in Grassia, Page 3, Para. 6, lines 1-3, “Processor 630 from both flowmeters 608,610 receive information and control pump 606,607, the operation of auxiliary hot water solenoid supply valve 623 and brewing magnetic valve 618 and other element of installation as required.”, where the selector is the processor and modified Fig. 6 shows that from the two pumps, the water route to the filtering device 609 or the water route from the auxiliary hot water supply 611 can be selected);
depending on the position of said selector device related to the type of beverage selected, respectively to enable and/or disable specific commands of a user interface respectively to allow, or prevent, the selection of other characteristics of the beverage to be prepared by the user (Inherently disclosed in Grassia, Page 3, Para. 6, lines 3-4, “…user interface comprises the control piece of user-operable, and such as knob 700 (the pushbutton function with optional) is with the preference allowing user to express concentration for the drink made by machine and size.”);
based on the type and characteristics of the selected beverage, to regulate the functioning of said pump and of said heating device to dispense said selected beverage (Inherently disclosed in Grassia, Page 3, Para. 5, lines 2-3, “Processor 630 from both flowmeters 608,610 receive information and control pump 606,607, the operation of auxiliary hot water solenoid supply valve 623 and brewing magnetic valve 618 and other element of installation as required.”, where the processor can control the pump and hot water supply valve).
Grassia does not disclose:
by means of a selector device drivable between at least a first position and a second position; and
the diversion element being a being a three-way valve.
However, Pietra discloses, in the similar field of beverage making apparatuses, a selector or processor that can cause movement for a drivable device (Page 11, lines 18-21, “In addition or as an alternative, the processor 50 is configured to control the second valve body 6 so as to open or close either the second way 6b or the third way 6c.”) that is a three-way valve (Page 9, line 14, “…the group valve body 16 comprises a three-way valve…”), where the inlet, first and second outlets, are shown in Grassia modified Fig. 6. It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the processor’s pump control system from Grassia to be the controllable three-way valve as taught by Pietra.
	Regarding the feature of the three-way valve under processor control, it is the Examiner’s position that such a modification would be a simple substitution of one known element for another to obtain predictable results. From Grassia modified Fig. 6, the red circle shows piping in a configuration that is the same as a three-way valve. However, the main difference is that the processor from Grassia is able to control the pumps 608 and 610 to create different operating states instead of the junction between the piping. Pietra then discloses a three-way valve with the benefit of being able to close piping completely. Since Grassia shows that pumps in each outlet piping can be controlled, the feature of controlling water flow would be achieved through either method in Grassia and Pietra. Three-way valves are also known in the prior art as being commonly used devices to separate piping and there would be reasonable levels for success in using a three-way valve within Grassia as Pietra shows such a valve is possible for use in a beverage making apparatus.  
Regarding claim 12, modified Grassia teaches the method according to claim 10, as set forth above, discloses wherein if a brewed beverage is selected, it is provided to enable at least commands suitable to select the concentration of said selected beverage (Page 3, Para. 8, lines 3-4, “…knob 700 (the pushbutton function with optional) is with the preference allowing user to express concentration for the drink made by machine and size.”).
Regarding claim 15, modified Grassia teaches the method according to claim 10, as set forth above, discloses wherein, if the type of beverage to be prepared is an “ultra-light” brewed beverage (Inherently disclosed in Grassia, Page 3, Para. 8, lines 6-7, “In this example, graphical interfaces comprises three kinds of drink concentration selections 701,702,703, corresponding to espresso 701, intermediate concentration coffee 702 and light concentration coffee 703.”), it provides to keep both outlets open acting on the respective selective dispensing means (Inherently disclosed in Grassia, Page 3, Para. 4, lines 1-2, “…the auxiliary hot water 600 of transmission enters final drink 601 and can occur with discharging brewing coffee 602 instead of occurring in sequence as disclosed previously simultaneously…”, where the auxiliary hot water can also be supplied independently of the brewing pipe), and alternately modify the status of the diversion element during the preparation and delivery of the brewed beverage, so as to dilute the brewed beverage, dispensing alternatively a portion of the water directly into a receptacle without making it transit through the aromatic mixture (Inherently disclosed in Grassia, Page 3, Para. 10, lines 2-3, “This instruction causing display to provide programing function to be activated, in this example, is shown as word " American adjustment " ("AMERICANO ADJUST") 901.”, where americano is essentially the coffee beverage diluted with water, where the auxiliary hot water pipe performs said function), exploiting the time needed for the water delivered in the filter container to pass through the aromatic mixture (Inherently disclosed in Grassia, Modified Fig. 6, where the auxiliary hot water pipe provides access to the user-receptacle and bypasses the filter container).

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Grassia (CN 104768433 A) in view of Della Pietra (WO 2017067854 A1, hereinafter Pietra) and in further view of Johnson et al. (WO 2015077367 A1).
	Regarding claim 6, modified Grassia teaches the apparatus according to claim 1, as set forth above.
Modified Grassia does not disclose:
comprising position sensor means connected to said control and command unit and configured to detect the position of said selector device.
However, Johnson discloses, in the similar field of beverage apparatuses with controllable valves, a rotary valve that includes a position sensor assembly (Para. 0327, lines 4-7, “…the rotary valve 462 can include a position sensor assembly 480. The position sensor assembly 480 can include one more sensors 484a, 484b, 484c (e.g., optical sensors, magnetic sensors, and/or proximity sensors).”) that can detect the position of the valve (Para. 0327, lines 7-8, “The sensors 484a, 484b, 484c can detect the rotational position of the rotary valve 462 by, for example, detecting the position of a portion of the rotary valve 462.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the three-way valve and processor from modified Grassia to include the position sensor assembly as taught by Johnson.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a sensor capable of detecting the position of a portion of the valve, as stated by Johnson, Para. 0327, lines 7-8, “The sensors…detecting the position of a portion of the rotary valve 462.”, where the rotary valve allows for different positions of water flow, where the three-way valve from Pietra would serve the same function.
Regarding claim 11, modified Grassia teaches the method according to claim 10, as set forth above.
Modified Grassia does not disclose:
wherein receiving said command relating to the type of beverage to be prepared comprises detecting the position of said selector element by means of position sensors connected to said control and command unit.
However, Johnson discloses a rotary valve that includes a position sensor assembly (Para. 0327, lines 4-7, “…the rotary valve 462 can include a position sensor assembly 480. The position sensor assembly 480 can include one more sensors 484a, 484b, 484c (e.g., optical sensors, magnetic sensors, and/or proximity sensors).”) that can detect the position of the valve (Para. 0327, lines 7-8, “The sensors 484a, 484b, 484c can detect the rotational position of the rotary valve 462 by, for example, detecting the position of a portion of the rotary valve 462.”, where alignment is ensured before a beverage is brewed). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the three-way valve and processor from modified Grassia to include the position sensor assembly as taught by Johnson.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a sensor capable of detecting the position of a portion of the valve, as stated by Johnson, Para. 0327, lines 7-8, “The sensors…detecting the position of a portion of the rotary valve 462.”, where the rotary valve allows for different positions of water flow, where the three-way valve from Pietra would serve the same function.

Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Grassia (CN 104768433 A) in view of Della Pietra (WO 2017067854 A1, hereinafter Pietra) and in further view of Johnson et al. (WO 2015077367 A1) and in further view of Baarman et al. (WO 2015148089 A1, hereinafter Baarman).
Regarding claim 8, modified Grassia teaches the apparatus according to claim 4, as set forth above.
Modified Grassia does not disclose:
comprising presence detection means configured to detect the presence of a receptacle in correspondence with one or the other outlet, said presence detection means being connected to the selective dispensing means so as to regulate their functioning.
However, Baarman discloses, in the similar field of beverage brewing apparatuses, an user-receptacle detection sensor that can detect the presence of a user placed receptacle (Para. 0069, lines 8-10, “When the optical sensor array detects a receptacle with the diameter of a cup, the beverage dispenser will be set to brew a single serving.”, where Para. 0069, lines 12-15, “…Figs. 3A-B, 4A-B and 5A-B, the surface of the base may include a plurality of radially symmetric slots 41…that may allow ambient light to pass from above the base to array of optical sensors (not shown) disposed below the surface.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the beverage apparatus from modified Grassia to include the user-receptacle detection sensors as taught by Baarman. 
One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having the brewing apparatus be able to detect the size of the user-receptacle in order to brew a precise single or multiple amount of servings, as stated by Baarman, Para. 0069, lines 4-6, “In embodiments of this nature, the beverage dispenser may be configured to automatically set the brewing volume based on the size of the receptacle placed on the beverage dispenser.”.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Grassia (CN 104768433 A) in view of Della Pietra (WO 2017067854 A1, hereinafter Pietra) and in further view of Angell et al. (WO 2016164796 A1, hereinafter Angell).
	Regarding claim 13, modified Grassia teaches the method according to claim 10, as set forth above.
Modified Grassia does not disclose:
wherein, if a brewed beverage is selected, it is provided to enable commands to select a dispensing function of said brewed beverage on ice.
However, Angell discloses, in the similar field of beverage brewing apparatuses, a beverage apparatus capable of brewing beverages on ice (Para. 0067, lines 1-5, “…a chilling unit 330 can be provided to receive the brewed beverage 306 or brewed concentrate combined with bypass water 324 to provide a chilled output beverage product 332. In some embodiments, ice is
added to the brew chamber 302 as part of the brew cycle to chill the brewed beverage being formed.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the beverage apparatus from modified Grassia to include the chilling unit capable of brewing beverages on ice as taught by Angell.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of opening access to chill brewed beverages, where a specific flavor profile can be accessed to the user to increase beverage options, as stated by Angell, Para. 0067, lines 3 from end, “The chilling of the brewed beverage can also further decrease the oxidization process and provide a preferred flavor profile associated with a particular predetermined output beverage 332.”.
	Regarding claim 14, modified Grassia teaches the method according to claim 10, as set forth above.
Modified Grassia does not disclose:
if the type of beverage to be prepared is hot water, it is provided to enable at least commands suitable to select the temperature to which the water is to be heated.
However, Angell discloses a beverage apparatus with the ability to control the temperature of the water that goes into brewing beverages (Para. 0066, lines 3 from end, “As noted with regard to other controls, the volume, dispense rate, temperature, as well as other characteristics of the bypass water 324 can be controlled prior to its combination with the concentrate.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the beverage apparatus from modified Grassia to include the temperature control as taught by Angell.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of creating beverages with desirable characteristics that a user would want to consume, as stated by Angell, Para. 0066, lines 406, “This may allow desirable characteristics to be developed in the concentrate while allowing for dilution of those characteristics to a desired range of controls by use of bypass water 324.”, where the dilution characteristics would also be controlled through the other controls noted in Para. 0066. Additionally, Grassia shows that multiple beverage types can be created, including ones where dilution would be needed (ex. Americano), therefore the factors from Angell would help to improve control over the dilution process.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN GUANHUA WEN/Examiner, Art Unit 3761  
07/13/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761